In re Fraiche, John Frederick; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CE87 1111; Parish of Ascension, 28rd Judicial District Court, Div. “D”, No. 39655.
Granted. We find no constitutional or statutory provisions setting forth residence or registration requirements for the office of coroner. La.R.S. 18:462 does not apply to the qualifications of a candidate for the office of coroner. Accordingly, we reverse the judgments of the courts below and order that plaintiff's suit be dismissed at his cost.